Title: Enclosure: Comments on Orleans Residents, with Jefferson’s Notes, 1 July 1804
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     
                        84.
                         Borés—Character is not fully drawn,—for it might be said, that he is Industrious; Honorable in all his transactions, the ablest agriculturist in the Province and the author of the culture of Sugar, but He does not speak a word of English.
                     
                     
                        85.
                         Detrihan—is well described, but does not understand English.
                     
                     
                        86.
                         Poydras—of Pointe Coupeé, the Patron Friend & Representative of that very opulent Settlement—In conduct and sentiment a Republican,—of immense fortune—of education and travel—He speaks the three languages of the Province and is fond of politics.
                     
                     
                        87.
                         Duplantier—of Batton Rouge—Aid de Camp to the Marquis de la Fayette towards the close of our Revolution, holds with the principles of those times,—His fortune and influence very extensive—of good understanding, and speaks the three languages of the Province.
                     
                     
                        88.
                         Cantarelle—Commandant of the German or Acadien Coast time immemorial, a man universally revered but understands the French and Spanish languages only.
                     
                     
                        89.
                         Lavandois Senr.—is one of the oldest Creoles of the Province and altho illiterate and ignorant, His fair character, gentlemany deportment, immense fortune (near the City) and host of connexions, render Him acceptable and respectable.
                     
                     
                        90.
                         Mr. Prevost.—may in almost every respect be compared to Mr. Lavandois, Evan Jones married His sister and will govern his politics.
                     
                     
                        91.
                         Evan Jones—a man of education, an American by birth and by attachment, He is talented, proud high spirited, rich, ardent and decisive, at sixty five years of age. one of the 6. nomd for deputn to Congr.
                     
                     
                        92.
                         Mr. D. Clark—possesses capicities to do more good or harm than any other individual in the province—He pants for power, and is mortified by disappointment
                     
                     
                        93.
                         Doctor Montague—a gentleman advanced in years who has grown with the City of New Orleans, and is held in much respect in point of Character, Conduct Family and Fortune.
                     
                     
                        94.
                         Dorsieres character is greatly overated, he was formerly a dancing master in Philadelphia, but He is doubtless a man of good disposition and fair character, tho destitute of influence.
                     
                     
                        95
                         Colonel Bellechasse—Commandant of the City Militia; formerly a Spanish Officer of considerable repute, a Creole of the Country, unlettered but of sound understanding, feared by some and loved by many from the Canaille to the first Notable—He is, on sober reflection, a decided American, having seen a great deal of our conduct and manners, at several points of Command, between St. Louis and Natchez
                     
                     
                        96.
                         Doctor Dow—a Scotch Man, of about thirty years residence in the Province, at the head of his profession and universally beloved because of his amiable disposition, his humanity, and his urbanity—speaks the three languages of the Province.
                     
                     
                     
                        97.
                         Thomas Urquhart,—a Creole of the Country and a respectable Merchant, educated in England thirty years of age, of which I have known Him Sixteen, a man highly popular with those of his age; and much respected by all, for his good sense discretion and integrity—He is independant, decisive, full of action; and a mortal foe to every disorderly and irregular proposition. speaks & writes the three Languages
                     
                     
                        98.
                         Mr. Petit—possesses neither energy nor influence, but is a good man. one of the 6. nomd for deputn to Congress. 47. votes
                     
                     
                        99
                         Faurie,—a warm headed warm hearted man, of polished education and manners, who understands too well the value of reputation, to dishonor himself by taking an office, which he does not mean to execute with zeal and fidelity—He is master of our language, and is every where acceptable in society
                     
                     
                        100.
                         Pitot—is equal to Fourie in manners, with much more dignity of deportment and a more solid understanding, but either a consciousness of his superiority, or a contempt for the society in which He finds Himself, has given an offensive cast of supercilious reserve to his character.
                     
                     
                        101.
                         B. Morgan—is well known
                     
                     
                        102.
                         George Pollock—an Irishman, but long in New York—a merchant respectably connected, has been active in the support of Governor Claiborne and commands an Independent Company—Mr. Pollock is beyound doubt one of the best educated, best informed and most polished Citizens of New Orleans, where his family and fortune are rooted.
                     
                     
                        103.
                         Beverly Chew—of Virginia connected with M. D. Clark, is a man of very respectable standing and most deservedly so—He loves his Country and is a Zealot in its support—He has served Gover. Claiborne essentially
                     
                     
                        104.
                         Pierre a Guillote—is an adventurer of the day and a perfect stranger.
                     
                     
                        105.
                         Le Breton d’orgenois—is well described.
                     
                     
                        106.
                         Ceysergues or Caisergues—character is well drawn
                     
                     
                        107.
                         Mr. Roman of the Attakapas is a man of considerable fortune and influence in that settlement, and is reputed a man of sound character without ambition.
                     
                     
                        108.
                         Wikoff of the Appalousa an American, is reputed the man of first fortune and influence there (for in Louisiana they are inseparable) and it is certain he was among the most early setlers, but He is ignorant
                     
                     
                        109.
                         B. Declouits character has been well drawn
                     
                     
                        110.
                         I beg to suggest the idea, that Mr. Urquhart would make the more efficient and safest Marchall to be found in the Territory, at the same time Bellechasse would be more popular, and Faurie in point of capacity would be equal to either of them.—should a Secretary be made in the Province, I think Poydras or Duplantier would fill the place with accommodation and effect.
                     
                     
                        111
                     
                     
                        112
                     
                     
                        113.
                     
                     
                        114.
                     
                     
                        [Notes by TJ:]
                     
                     
                        115
                        Derbigny. a native of France, of good information & strict integrity, pleased with the principles of our govm’t but much attached to his native country. speaks English. C. 111. votes
                     
                     
                     
                        116
                        Detrehan a native Frenchman in politics & affections, was one of the tools of M. Laussat & greatly mortified at the cession of Louisiana to the US wealthy does not speak English. C. 103. votes
                     
                     
                        117
                        Sauvé a French native. an amiable good man a wealthy planter universally esteemed by his neighbors & will be a good citizen under our government, but probably will take little part in the agency. Speaks English. C. 67. votes
                     
                     
                        118.
                        Evan Jones. his manners stiff, but his integrity irreprochable, has decent talents & a better knolege of the province than any other American G. 55. votes.
                     
                     
                        119.
                        Labigarre who wrote one of the lists of characters for W. is & always was totally unprincipled & no confidence ought to be placed in what he says. Gl. A.
                     
                  
                  
               